UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 19, 2009 ADAMIS PHARMACEUTICALS CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 0-26372 82-0429727 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 2658 Del Mar Heights Rd., #555Del Mar, CA 92014 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858) 401-3984 (Former name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 19, 2009, Richard C. Williams, Robert B. Rothermel and John Q. Adams, Sr., informed Adamis Pharmaceuticals Corporation (the “Company”) that they were resigning as directors of the Company effective June 19, 2009.Messrs. Williams, Rothermel and Adams had previously been directors of Cellegy Pharmaceuticals Corporation, which was acquired by Adamis in a reverse merger transaction on April 1, 2009.Mr. Williams served as Chairman of the board of directors, and Mr. Rothermel served as Chair of the audit committee of the board. To the knowledge of the Company, there were no disagreements with the Company on any matter relating to the Company’s operations, policies or practices. The Company intends to recruit qualified independent directors from time to time in the future.The Company has had discussions with Howard C. Birndorf concerning joining the board of directors of the Company and he has agreed to join the board, subject to formal action by the board to elect him as a director.Mr Birndorf was founder, chairman and CEO of Nanogen from 1993 until 2009.Mr.
